UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A Commission File Number:0-161570 ECash, Inc. (Name of small business issuer as specified in its charter) Delaware 52-2171803 State of Incorporation IRS Employer Identification No. 402 West Broadway, 26th Floor, San Diego, CA92101 (Address of principal executive offices) Registrant's telephone number, including Area Code: (619-564-7100) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Registrant’s revenues for the most recent fiscal year were$127,338 The aggregate market value of the common stock held by non-affiliates computed based on the closing price of such stock on July 3, 2007, was approximately $4,857,557. Transitional Small Business Disclosure Format (check one): Yes o No x PART I ITEM 1.DESCRIPTION OF BUSINESS. Except for historical information contained herein, the following discussion contains forward-looking statements that involve risks and uncertainties.Such forward-looking statements include, but are not limited to, statements regarding future events and the Company’s plans and expectations.Actual results could differ materially from those discussed herein.Factors that could cause or contribute to such differences include, but are not limited to, those discussed elsewhere in this Form 10-KSB or incorporated herein by reference, including those set forth in Management’s Discussion and Analysis or Plan of Operation. Overview ECASH, INC., a Delaware corporation (formerly known as In-Sports International, Inc.) (“Company”) was incorporated in Delaware on March 10, 1994, as Beta Acquisition Corp. In September 1995, the Company changed its name to In-Sports International, Inc. and in August 2002, changed its name from In-Sports International, Inc. to ECASH, INC. The Company’s predecessor began operations on January 27, 1998, in the athletic surfacing industry as a distributor for Playfield International, Inc., which the Company believes is one of the larger manufacturers of artificial turf. In December 1998, the Company acquired The Perma Grass Corporation (“PGC”) as a wholly owned subsidiary in a reverse acquisition transaction in which the stockholders of PGC were issued 9,000,000 shares of the Company’s common stock and became the controlling stockholders of the Company. PGC installs artificial turf in residential settings and childcare centers; PGC focuses on smaller scale applications. On July 17, 2000, the Company spun off PGC. In February 1999, the Company purchased the name “Ed-Car Construction” (“Ed-Car”) from an existing entity in exchange for 250,000 shares of the Company’s common stock, with a view to using the name “Ed-Car Construction” for the Company’s athletic field construction activities, marketed to high schools, colleges and municipalities. On December 2, 2002, the Company entered into an exclusive manufacturing agreement (“Output Agreement”) with George Avery (former president and director of the Company) and ECASH, INC. (“Avery Georgia”), a private entity doing business in Rome, Georgia. The Output Agreement contemplated that Avery Georgia would design and manufacture, for distribution by the Company, all-weather synthetic playing surfaces that combine what we believe to be the finest safety and durability features in the industry and the Company would distribute them. The Company entered into a superseding manufacturing agreement (“Second Output Agreement”) with Mr. Avery and Avery Georgia, dated May 14, 2003 (see Exhibit 10.1 to this Form 10-KSB). The Second Output Agreement replaced the Output Agreement, and was necessitated by the resignation in January 2003, of Mr. Avery from the Company’s board of directors, and by the Company’s need for a longer term manufacturing agreement with Avery Georgia. Pursuant to the Second Output Agreement, the Company was no longer required to pay Avery Georgia a $70,000 additional payment (as required under the Output Agreement). Upon the Company’s subsequent purchase of the manufacturing assets of Mr. Avery and Avery Georgia (described in the next succeeding paragraph), the Second Output Agreement was cancelled. On December 19, 2003 the Company entered into an agreement with George Avery, Jural Avery and Avery Georgia to purchase certain of the assets of Avery Georgia, including a building, and equipment at its location in Rome, Georgia.; The agreement includes the rights to use a certain patent held by Mr. Avery and the continued services of Mr. Avery as a consultant in the production of turf products. In connection with this transaction, the Company assumed a first mortgage indebtedness encumbering the property, with a remaining balance due as of the date of this agreement of approximately $212,000. Also, the Company paid a deposit of $30,000 and issued a promissory note to the sellers in the amount of $200,000 as additional consideration toward the total purchase price for the assets acquired in this transaction of $470,000. 2 In December, 2005, the Company elected to discontinue the manufacturing portion of its artificial turf business. The competitive nature and capital equipment costs necessary to be a competitive manufacturer did not fit with the future of the Company and its ability to survive. The Company has accordingly disposed of the building, equipment and inventory that were used in the manufacturing process. On September 30, 2005, the Company entered into a letter of intent with Copacabana (T) Limited, a Tanzania corporation, to acquire certain gold properties in Tanzania. The property specific to the letter of intent is located in Mpwapwa, Kiteto and Kongwa Districts. Initial surveys of the property indicate the level of metal in the property is feasible for economic development of the property. Future sampling surveys will be necessary prior to the development of this property. Subsequent to year end the letter of intent was cancelled. During March 31, 2006 the Company ceased the manufacturing and sales of artificial turf products.The Company has previously been engaged in the business of distributing artificial grass surfaces (sometimes known as “artificial turf”) for commercial, athletic, residential and child care applications. On September 9, 2006 ECash Inc., a Delaware Corporation formerly as Avery Sports Turf, Inc. acquired all of the issued and outstanding shares of ECash, Inc., a New Jersey Corporation (“ECNJ”), in exchange for Twenty Million (20,000,000) post reversed stock split shares of common stock, par value $.001, of the company. The transaction was consummated in accordance with the terms of a share exchange agreement, dated as of March 27, 2006 by and among Avery Sports Turf, Inc., ECNJ and Richard Schaefer, the sole shareholder and owner of record of all the outstanding capital stock of ECNJ. All of the company exchange shares were issued at the closing in accordance with an exemption of registration requirements under Section 4(2) and Regulation D of the Securities Act of 1933 as amended. The company exchanged shares may not be transferred, sold or otherwise disposed of unless registered in accordance with the Securities Act or transferred in accordance with an exemption of the Securities Act. Mr. Schaefer has not been granted any registration rights with respect to the company exchange shares. Prior to the Exchange Agreement, the Company's common stock traded on the OTCBB under the symbol AVST. As a condition to the consummation of the Share Exchange, the company changed its name from Avery Sports Turf, Inc. to ECash, Inc., effective May 8, 2006 whereupon the company commenced trading on the OTCBB under the symbol ECAS. As a further condition to closing, the company effectuated a one for four hundred reverse stock split of its common stock which was approved by its stockholders on May 22, 2006 which reduced the total outstanding shares of the common stock of the company from 497,604,800 shares to 1,244,114 shares, before the issuance of the Company Exchange Shares to Schaefer. The company's trading symbol then again changed to ECSI on the OTCBB. ECNJ wholly owned subsidiary was incorporated under the laws of the State of New Jersey on April 19, 1999 and is engaged in the business of owning and operating free standing Automated Teller Machines (ATM's) in non-banking retail locations in the State of New Jersey. 3 On March 1, 2007, the Company entered into an Agreement and Plan of Merger, by and among ECash, Inc., a Delaware corporation (“Company”), ECSI Acquisition Corp., a Florida corporation (“Acquisition Corp.”), and Clarity Imaging International, a Texas corporation (“Clarity”).The closing of this transaction took place in June 2007 when there was a final delivery of stock and cash. As part of this two pronged Agreement, Acquisition Corp. was merged with and into Clarity at which time the separate legal existence of Acquisition Corp. ceased and Clarity became the surviving corporation in the First Merger.Clarity then merged with and into the Company (sometimes hereinafter referred to as the “Surviving Corporation”), and thereafter the separate existence of Clarity ceased to exist and at which time the Company succeeded to all of the rights, privileges, powers and property, including, without limitation, all rights, privileges, franchises, patents, trademarks, licenses, registrations, bank accounts, contracts, patents, copyrights and other assets of every kind and description of Clarity and continued its corporate existence under the laws of the State of Delaware. Additional Information ECash files reports and other materials with the Securities and Exchange Commission.These documents may be inspected and copied at the Commission’s Public Reference Room at 450 Fifth Street, N.W., Washington, D.C., 20549.You can obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.You can also get copies of documents that the Company files with the Commission through the Commission’s Internet site at www.sec.gov. ITEM 2.DESCRIPTION OF PROPERTY. The Company’s executive office is located in San Diego, CA. The corporate headquarter office consists of 3,193 square feet and is located in downtown San Diego. ITEM 3.LEGAL PROCEEDINGS The Company is not a party to any litigation and, to its knowledge, no action, suit or proceeding has been threatened against the Company. There are no material proceedings to which any director, officer or affiliate of the Company or security holder is a party adverse to the Company or has a material interest adverse to the Company. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. In the merger between Avery Sports Turf, Inc. with E Cash, Inc., details of which were disclosed in a Form 8/K, filed September 14, 2006, the Board and the Shareholders by written consent voted to approve the merger, and a Preliminary Schedule 14C was filed on August 1, 2006 and August 9, 2006. The Company received comments on the filing from the SEC. The Company intends to respond to the SEC comments, and amend the preliminary Schedule 14C as necessary and to file and mail the schedule to the shareholders in accordance with the applicable laws, rules and regulations. 4 In the merger between Clarity Imaging International, Inc. with E Cash, Inc., details of which were disclosed in a Form 8/K, filed June 6, 2007, the Board and the Shareholders by written consent voted to approve the merger, and a Preliminary Schedule 14C was filed on May 24, 2007. The Company received comments on the filing from the SEC. The Company intends to respond to the SEC comments, and amend the preliminary Schedule 14C as necessary and to file and mail the schedule to the shareholders in accordance with the applicable laws, rules and regulations. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Ecash common stock is traded in the over-the-counter market, and quoted in the National Association of Securities Dealers Inter-dealer Quotation System (“Electronic Bulletin Board) and can be accessed on the Internet at www.otcbb.com under the symbol “ECSI.” At June 30, 2007, there were 20,326,078 shares of common stock of Ecash outstanding and there were approximately 165 shareholders of record of the Company’s common stock. The following table sets forth for the periods indicated the high and low bid quotations for ECash’s common stock.These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission and may not represent actual transactions. FISCAL 2007 HIGH BID LOW BID Quarter Ended March 31 2007 $ 1.50 $ 1.01 Quarter Ended December 31, 2006 .80 .75 Quarter Ended September 30, 2006 .80 .70 Quarter Ended June 30, 2006 1.08 .98 FISCAL 2006 HIGH BID LOW BID Quarter Ended March 31, 2006 $ 1.55 $ 1.08 Quarter Ended December 31, 2005 1.60 1.00 Quarter Ended September 30, 2005 1.00 .98 Quarter Ended June 30, 2005 4.40 3.98 ECash has never paid dividends on any of its common stock shares. ECash does not anticipate paying dividends at any time in the foreseeable future and any profits will be reinvested in ECash’s business.ECash’s Transfer Agent and Registrar for the common stock is Continental Transfer and Trust in New York, NY 5 Sale of Unregistered Securities Year Ended 2007 Stock issued Cash Received Stock issued Stock Cancelled for Cash in Acquisition in Acquisition April 5, 2007 - - 4,165,500 June 8, 2007 - 16,032,464 June 28, 2007 - - - (21,116,000 ) Total Issued/Cancelled - - 20,197,964 (21,116,000 ) During the year ended March 31, 2007 the Company did not issue any common shares.In April and June of 2007, the Company issued 20,197,964 shares of its common stock in an acquisition of Clarity Imaging International, Inc.The Company further cancelled 21,116,000 shares of common stock pursuant to the agreement for the acquisition of Clarity which closed in June 2007with the final delivery of all common stock in accordance with the agreement. Transfer Agent Our transfer agent is Continental Stock Transfer & Trust Company. Its address is 17 Battery Place, New York, NY10004. Dividends We may never pay any dividends to our shareholders. We did not declare any dividends for the year ended March 31, 2007. Our board of directors does not intend to distribute dividends in the near future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and if dividends are paid, there is no assurance with respect to the amount of any such dividend. ITEM 6.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. Management’s discussion and analysis contains statements that are forward-looking and involve risks and uncertainties.Several factors could cause actual results to differ materially from those described in such forward-looking statements.This includes the Company’s ability to manage growth, involvement in litigation, competition in the health electronic transaction processing, ongoing contractual relationships, dependence upon key personnel, changes in customer demand for products and services, and the adoption of new, or changes in, accounting policies, practices and estimates and the application of such policies, practices, and estimates, and federal and state governmental regulation, specifically in the areas of electronic transaction processing in the health care industries. The following financial data should be read in conjunction with the consolidated financial statements of ECash and related notes and other financial information appearing elsewhere in this report. 6 Statement of Operations Data Years Ended March31 Years Ended March 31 2007 2006 Revenues $ - $ - Operating and Other Expenses - - Discontinued Operatoins (89,286 ) 51,041 Net Loss $ (89,286 ) $ 51,041 Balance Sheet Data: Years Ended March 31 Years Ended March 31 2007 2006 Current Assets $ - $ 100,343 Total Assets - 104,903 Current Liabilities 49,770 65,387 Non Current Liabilities - - Total Liabilities 49,770 65,387 Working Capital (Deficit) (49,770 ) 34,956 Shareholders'Equity (Deficit) $ (49,770 ) $ 39,516 The Company has declared no common stock dividends since its inception. RESULTS OF OPERATIONS Fiscal Year End March 31, 2007 Compared to Fiscal Year End March 31, 2006 Discontinued Operations for Fiscal 2007 decreased to $(89,286) from $51,041 during Fiscal 2006.This decrease in discontinued operations is from the increase in general and administrative expenses of the discontinued ATM transaction activity.The company was winding down of the operations in fiscal 2006 and as part of discussions that led to the Agreement and Plan of Merger with Clarity Imaging International, Inc. on March 1, 2007.The acquisition of Clarity Imaging International, Inc. closed in June 2007with the final delivery of all cash and stock certificates. As of March 31 2007, ECash had a federal net operating loss carry forward of $71,014, expiring from 2007 to 2025.ECash has a state net operating loss carry forward of $50,514, expiring from 2007 to 2012.The company paid income taxes of $1,774 in 2007 and $550 in 2006.The net operating losses expire at the required period of 15 years from when they have been generated.The company does not expect to utilize the net operating loss and therefore had not made a provision for the assets. LIQUIDITY AND CAPITAL RESOURCES Cash used and provided in discontinued operating activities for Fiscal 2007 was ($46,952) compared to $63,929 for Fiscal 2006.The Company’s primary source of cash is the fees generated from the consumer’s use of ATM machines. The company discontinued operations in 2007 and 2006 from discussions that led to an Agreement and Plan of Merger with Clarity Imaging International, Inc. Cash used by financing activities was ($47,692) in Fiscal 2007, compared to ($64,072) for Fiscal 2006.Financing activities primarily consisted of proceeds from the advances and payments to affiliates during the fiscal period. 7 Other Considerations There are numerous factors that affect the business and the results of its operations.Sources of these factors include general economic and business conditions, federal and state regulation of business activities, the level of demand for product services, the level and intensity of competition in the healthcare electronic transaction processing industry, and the ability to develop new services based on new or evolving technology and the market's acceptance of those new services, the Company’s ability to timely and effectively manage periodic product transitions, the services, customer and geographic sales mix of any particular period, and our ability to continue to improve our infrastructure including personnel and systems to keep pace with the Company’s anticipated rapid growth. 8 ITEM 7.FINANCIAL STATEMENTS ECASH, INC. TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED BALANCE SHEETS F-3 CONSOLIDATED STATEMENTS OF OPERATIONS F-4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-7 F-1 MEYLER
